MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 30 2020, 8:23 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Chad A. Montgomery                                       Curtis T. Hill, Jr.
Montgomery Law Office                                    Attorney General
Lafayette, Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General

                                                         Samuel J. Sendrow
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Tristan Pinkston,                                        September 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-982
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
Appellee-Plaintiff                                       Judge

                                                         Trial Court Cause No.
                                                         79D01-1908-F4-37



Crone, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-982| September 30, 2020              Page 1 of 5
                                             Case Summary
[1]   Tristan Pinkston pled guilty to level 4 felony dealing in methamphetamine and

      was sentenced to seven years, with four years executed in the Indiana

      Department of Correction (DOC), one year executed in community

      corrections, and two years suspended to probation. On appeal, Pinkston argues

      that his DOC placement is inappropriate in light of the nature of his offense and

      his character. We affirm.


                                 Facts and Procedural History
[2]   According to the probable cause affidavit, which both parties have relied on in

      their briefs, on August 22, 2019, Tippecanoe County Police Department officers

      were dispatched to a home on a report of suspicious activity. A moped was

      parked in front of the home. The officers determined that the moped’s

      registered owner was Pinkston, who was wanted on an outstanding warrant.

      The officers knocked on the door, and a woman answered. The officers saw

      Pinkston inside and asked him to come outside, which he did. They arrested

      him pursuant to the warrant, and he admitted that he had methamphetamine in

      his pants pocket. The officers found a plastic baggie with 3.6 grams of

      methamphetamine and a pipe used to consume controlled substances in

      Pinkston’s pocket. Pinkston told the officers that he had come to the home to

      pick up methamphetamine to sell.


[3]   The State charged Pinkston with level 4 felony dealing in methamphetamine,

      level 6 felony possession of methamphetamine, and class C misdemeanor


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-982| September 30, 2020   Page 2 of 5
      possession of paraphernalia. In February 2020, Pinkston signed a plea

      agreement, pursuant to which he agreed to plead guilty to the level 4 felony

      charge in exchange for the dismissal of the remaining charges. The agreement

      provided for an executed sentence of no less than four years, which could be

      served in either the DOC or community corrections. The agreement further

      provided that any sentence between four and seven years could be served in the

      DOC or community corrections or on probation, and that any sentence above

      seven years would be served on probation. In April 2020, the trial court

      accepted Pinkston’s plea and sentenced him to seven years, with four years

      executed in the DOC, one year executed in community corrections, and two

      years suspended to probation. Pinkston now appeals his sentence.


                                     Discussion and Decision
[4]   Pinkston does not challenge the length of his sentence, but he does assert that

      the trial court should have ordered him to serve the entire executed portion of

      his sentence in community corrections. Article 7, Section 6 of the Indiana

      Constitution authorizes this Court to conduct independent appellate review and

      revision of sentences pursuant to Indiana Appellate Rule 7(B), which provides

      that we “may revise a sentence authorized by statute if, after due consideration

      of the trial court’s decision, [we find] that the sentence is inappropriate in light




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-982| September 30, 2020   Page 3 of 5
      of the nature of the offense and the character of the offender.” 1 “The location

      where a sentence is to be served is an appropriate focus for application of our

      review and revise authority.” King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App.

      2008). “[I]t will be quite difficult for a defendant to prevail on a claim that the

      placement of his sentence is inappropriate. This is because the question under

      Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,

      the question is whether the sentence imposed is inappropriate.” Id. at 267-68

      (citation omitted). “A defendant challenging the placement of a sentence must

      convince us that the given placement is itself inappropriate.” Id. at 268.


[5]   Our supreme court has explained,


               “[S]entencing is principally a discretionary function in which the
               trial court’s judgment should receive considerable deference.”
               Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). Such
               deference should prevail unless overcome by compelling
               evidence portraying in a positive light the nature of the offense
               (such as accompanied by restraint, regard, and lack of brutality)
               and the defendant’s character (such as substantial virtuous traits
               or persistent examples of good character).


      Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).




      1
        Citing McMahon v. State, 856 N.E.2d 743 (Ind. Ct. App. 2006), Pinkston asserts that we “must merge the
      trial court’s finding of aggravators and mitigators under Ind. Code § 35-38-1-7.1 into the review for
      inappropriateness under Ind. App. Rule 7(B).” Appellant’s Br. at 10. We disagree, for the reasons given in
      Turkette v. State, No. 20A-CR-87, 2020 WL 4198371, at *4 n.5 (Ind. Ct. App. July 22, 2020), pet. for trans. filed
      (Sept. 8, 2020).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-982| September 30, 2020                      Page 4 of 5
[6]   We agree with Pinkston that the nature of his offense was not especially

      egregious, in that he was cooperative during his encounter with the police and

      possessed a relatively modest amount of methamphetamine. See Ind. Code §

      35-48-4-1.1(c) (dealing in methamphetamine is a level 4 felony if defendant

      possesses with intent to deliver at least one but less than five grams of drug).

      But Pinkston’s character leaves a lot to be desired: he was wanted on an

      outstanding warrant when he was found with methamphetamine in his pocket;

      at age twenty-eight, he has accumulated six misdemeanor convictions and

      failed to appear in three of those proceedings; four of the convictions are for

      operating a motor vehicle without ever receiving a license, which, as the trial

      court noted, demonstrates “disdain for the law,” Tr. Vol. 2 at 37; he was found

      to have violated probation, apparently by committing the current offense; he

      has a lengthy history of using and abusing substances, including alcohol and

      illegal drugs; and he has participated in substance-related programs and classes,

      which obviously had no lasting effect. Given all this, we cannot say that

      Pinkston has convinced us that his DOC placement is inappropriate.

      Therefore, we affirm.


[7]   Affirmed.


      Robb, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-982| September 30, 2020   Page 5 of 5